United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3576
                                   ___________

In re: Melba L. Olson,                        *
                                              *
              Debtor,                         *
                                              *
      ----------------------------------      *
                                              *
Charles Higgins,                              *
                                              *
              Appellee,                       *
                                              * Appeal from the United States
      v.                                      * District Court for the
                                              * Eastern District of Missouri.
Melba L. Olson,                               *
                                              *       [UNPUBLISHED]
              Appellant,                      *
                                              *
Peter Lumaghi,                                *
                                              *
              Trustee.                        *
                                         ___________

                         Submitted: April 5, 2002
                             Filed: April 10, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       In August 1997, a Missouri trial court concluded that Melba Olson had
converted property belonging to Charles Higgins. The court awarded compensatory
damages, but not the punitive damages Higgins had requested. This appeal arises out
of Olson’s bankruptcy filing, and Higgins’s subsequent successful attempt to have the
state court judgment declared non-dischargeable.

       Under 11 U.S.C. § 523(a)(6), a debtor may not discharge debt "for willful or
malicious injury" to the property of another. The bankruptcy court1 held a trial to
determine whether Olson acted willfully and maliciously. It concluded she had and
ordered the debt non-dischargeable. On appeal to the district court,2 Olson argued
the state court’s failure to award punitive damages was a ruling that she did not act
willfully or maliciously, and should have had collateral-estoppel effect in the
bankruptcy court. The district court disagreed. Olson renews her argument in this
Court.

       Upon de novo review, see In re Scarborough, 171 F.3d 638, 641 (8th Cir.), cert.
denied, 528 U.S. 931 (1999), we conclude the district court properly found collateral
estoppel was inapplicable. For collateral estoppel to apply, the issue must have been
“necessarily and unambiguously” decided in the prior action. See State v. Nunley,
923 S.W.2d 911, 922 (Mo. 1996) (en banc). The issue of willfulness and malice was
not essential to the state court’s determination that Olson had converted the property.
See Coffman v. Faulkner, 591 S.W.2d 23, 26 (Mo. Ct. App. 1979) (questions of good
faith or motive are not generally involved in conversion actions). Neither was the
issue essential to the state court's decision not to award punitive damages. See
Koehler v. Warren Skinner, Inc., 804 S.W.2d 780, 782 (Mo. Ct. App. 1990) (punitive


      1
       The Honorable David P. McDonald, United States Bankruptcy Judge for the
Eastern District of Missouri.
      2
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                          -2-
damages are never a matter of right; whether or not they are awarded lies within the
trial court’s discretion). Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-